DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because figure 5 is blurry and hard to read.  Please provide a clear copy of figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 4 and 7-14 objected to because of the following informalities:  
	(1) In claims 4 and 10, please replace “a first and a second switching state (State 2, State 2)” with --a first state and a second switching states (State 1, State 2)--.
	(2) In claim 7, line 3, please replace “said apparatus” with --said calibration apparatus--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 1 recites the limitation "the antenna elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
(2) Claim 1 recites the limitation "said group of antenna elements" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
"said group" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
(4) Claim 1 recites the limitation "said at least two groups" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
(5) Claim 1 recites the limitation "said at least two groups" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
(6) Claim 1 recites the limitation "the true phase and amplitude" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
(7) Claim 1 recites the limitation "the at least two antenna groups" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
(8) Claim 7 recites the limitation "said group of antenna elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
(9) Claim 7 recites the limitation "said group" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
(10) Claim 7 recites the limitation "said at least two groups" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
(11) Claim 7 recites the limitation "said at least two groups" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
(12) Claim 7 recites the limitation "the true phase and amplitude" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
(13) Claim 7 recites the limitation "the at least two groups" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
"the at least two antenna groups" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Note: For consistency, please check all dependent claims (2-6 and 8-14) and correct, if any, all the dependent claims according to the above correction of claims 1 and 7.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1-3, 5-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaidyanathan et al. (US 20040219892) (hereinafter Vaidyanathan).

    PNG
    media_image1.png
    564
    761
    media_image1.png
    Greyscale

	Regarding claims 1 and 7:
As shown in figures 1-8, Vaidyanathan discloses a method for calibrating at least two cross coupled antenna element groups (figure 5 shows plurality of antenna groups) in an antenna array (see the an antenna array in figure 5), comprising: 
calibrating the antenna elements within each said group of antenna elements (figure 5 shows calibrating the antenna elements within each said group of antenna elements.  See calibration computation block 145); 
in a respective calibration transceiver in each said group, measuring a coupled signal within each group and a cross-coupled signal originating in another of said at least two groups (figure 5 shows a respective calibration transceiver (120(1)135(1) -120(N)135(N)) in each said group measuring a coupled signal (see received signal) and a cross-coupled signal (see the 195 signal)); 
determining a respective relative phase and amplitude difference between said at least two groups based on said measured coupled signal and said cross-coupled, signal (abstract, par 0021-0035); 
determining (see blocks 145 and 147 in figure 5) the true phase and amplitude difference between the at least two groups based on said determined respective relative phase and amplitude differences (abstract, par 0021-0035); and 
calibrating (see blocks 145 and 147 in figure 5) the at least two antenna groups based on said determined true phase and amplitude difference (abstract, par 0021-0035, 0040-0055).

Regarding claims 2 and 8:
Vaidyanathan further discloses wherein said determining step comprises determining a respective ratio between the coupled and the cross-coupled signals for each antenna group (see the equations in par 0044-0045, abstract, par 0021-0035, 0040-0055).  

Regarding claims 3 and 9:
Vaidyanathan further discloses wherein said determining step comprises determining a ratio between the determined ratios between the coupled and the cross coupled signals for each antenna group (see the equations in par 0044-0045, abstract, par 0021-0035, 0040-0055).  
Regarding claims 5 and 11: 
Vaidyanathan further discloses wherein said measuring step comprises measuring said respective coupled and cross coupled signals for both antenna groups simultaneously (see the equations in par 0044-0045, abstract, par 0021-0035, 0040-0055).  

Regarding claims 6 and 12: 
Vaidyanathan further discloses wherein said antenna array comprises more than two cross coupled antenna element groups (figure 5 shows antenna array (110(1) – 110(N) comprises more than two cross coupled antenna element groups 120(1) 135(1) – 120(N) 135(N)) and the method comprising repeating said steps for each successive antenna element group in said antenna array to calibrate the entire antenna array (par 0065, 0070-0090).

Regarding claim 13: 
Vaidyanathan further discloses an active antenna system comprising the calibration apparatus of claim 7 (see the active antenna system in figures 1-5).  

Regarding claim 14: 
Vaidyanathan further a network node (100 in figure 1, par 0019) comprising the active antenna system of claim 13 (see the active antenna system in figures 1-5).


Allowable Subject Matter
9.	Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome all the claim objections and 35 USC 112(b) rejections.

10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Vaidyanathan does not teach or suggest wherein said measuring step comprises measuring said respective coupled and cross coupled signals sequentially for a first and a second switching state (State 2, State 2), each said switching state enabling measuring said coupled and cross coupled signals for a respective antenna group.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631